Citation Nr: 1720429	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-07 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include headaches, dizziness, weakness, and a psychiatric condition.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, and Veteran's brother

ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to June 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In November 2015, a Board hearing was held where the Veteran appeared, along with his brother, and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's file.

In May 2016, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  

As will be discussed below in further detail, the petition to reopen the claim for service connection for PTSD is being granted, and the issue is being broadened to a claim for an acquired psychiatric condition, to include PTSD, anxiety and depression, per Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of service connection for residuals of a TBI and service connection for a psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for PTSD in a September 1995 rating decision, and the Veteran did not file a notice of disagreement or new and material evidence within one year of the decision, and it became final.
2.  Evidence received since the September 1995 rating decision is new and material because the evidence had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the most recent final decision, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1995 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The criteria to reopen the claim for service connection for a psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.


New and Material Evidence PTSD Analysis

In this case, the Veteran was denied service connection for PTSD in September 1995 because the evidence available for review did not establish that a stressful experience sufficient to cause PTSD actually occurred.  That decision was not appealed and became final.  The Veteran filed to reopen his claim of service-connection for PTSD in February 2010, which was denied in an August 2010 rating decision.  The Veteran filed a timely notice of disagreement in January 2011.

At the time of the September 1995 rating decision, the evidence before the RO consisted of the Veteran's outpatient treatment records from the DVA Medical Center in Atlanta, the Veteran's November 1994 statement in support of claim, and service treatment records.  The evidence did not show a nexus between the Veteran's service and his mental health diagnoses.

In July 2016, the Veteran underwent a psychological evaluation wherein a VA psychiatrist noted that the Veteran has a significant history of mental health diagnoses, with a noted head injury during service that led to memory loss and anxiety.  The examiner concluded that it cannot be determined without resorting to mere speculation whether the Veteran meets the criteria for PTSD due to a lack of comprehensive neuropsychological testing data and that a full neuropsychological assessment would be necessary.  As this evidence was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is sufficient to reopen the claim of service connection for an acquired psychiatric disorder.  The claim is granted to this extent only.  A remand is necessary to obtain additional evidence.

Due to the number of psychological diagnoses contained within the medical evidence of record, and in light of the July 2016 medical opinion, the Board has broadened the Veteran's claim to a claim for an acquired psychiatric condition, to include PTSD, anxiety and depression, pursuant to Clemons.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.


REMAND

The Veteran contends, in part, that his current mental health diagnoses are related to an in-service injury involving a steel beam falling on his head.  

The Board remanded the Veteran claim for residuals of TBI for psychiatric and eye examinations.  The eye portion of the claim was then granted.  However, the opinions received on the balance of the claimed TBI residuals were conflicting, at best.  The June 2016 TBI examiner provided a clear negative opinion, attributing the claimed symptoms to drug abuse or a psychiatric disorder.  The psychiatric examiner then suggested the Veteran had some issues because of the in-service head injury, but did not actually opine as to whether any diagnosed mental health disorder is due to the head injury itself.  In fact, the VA examiner concluded that she could not determine whether the Veteran meets the criteria for PTSD without resorting to mere speculation.  She stated a full neuropsychological assessment is required in order to obtain a definitive PTSD diagnoses, or to rule it out as a possibility.  Therefore, both of the claims contain a psychiatric component - whether any psychiatric condition is a residual of TBI or whether the Veteran has PTSD due to the traumatic experience of incurring a TBI. The Board cannot proceed until these questions are satisfactorily addressed.

Accordingly, the case is REMANDED for the following action: 

1.  Obtain the Veteran's medical records from the VA Medical Center in Salisbury NC and the VA Clinics in North Charlotte and South Charlotte dated from June 2016 to the present. 

2.  Only after associating these records with the file, schedule the Veteran for a full neuropsychological assessment, or, an equivalent evaluation capable of diagnosing or ruling out an acquired psychiatric condition, to include PTSD, with a VA psychologist or psychiatrist.  

In the event that an in-person neuropsychological evaluation is not feasible, a medical opinion should be obtained by an appropriate VA specialist qualified to make the appropriate determinations.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  After a complete review of the claims file, the examiner should provide answers to the following: 

a. List all of the Veteran's current mental disorders.  For any mental disorder that is diagnosed, state whether that mental disorder is as likely as not (50 percent probability or better) related to service.  The examiner must specifically state whether any mental health disorder is attributable to his in-service head injury.

b. Does the Veteran meet the criteria for a diagnosis of PTSD?  If so, is it as likely as not due to the traumatic event of the in-service head injury?

A rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After completion of the above, the issue of service connection for an acquired psychiatric disorder should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


